DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on February 3, 2021 have been fully considered and are persuasive.
Claims 1-2, 9-11, 14-15, 20-21 and 23 are allowable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Regarding claim 1: It recites “output unit configured to output”, “an obtaining unit configured to obtain a time”, and “adjusting unit configured to change”. A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “output unit”, “obtaining unit”, and “adjusting unit” are a substitute for “means.” As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the terms output unit”, “obtaining unit”, and “adjusting unit” as having a sufficiently definite meaning of structure to perform the function of output, obtain and adjust. Under the next two prongs, “output unit” is modified by the function of outputting and it is not modified by any structure to perform that function.  Under the next two prongs, “obtaining unit” is modified by the function of obtaining and it is not modified by any structure to perform that function. Under the next two prongs, “adjusting unit” is modified by the function of adjusting and it is not modified by any structure to perform that function. Therefore, the claim limitations invoke 112(f).  Although 112(f) is invoked, the corresponding structure in the specification {paragraph 0025} and drawing {Fig. 2} support the functionality stated in claim 1.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims (1, 14 and 15), the instant claims require outputting a synchronization signal for controlling image capturing in a plurality of capturing apparatuses, obtaining a time difference between the server time and the internal clock, changing the frequency of the internal signal based on the time difference to reduce such difference considering two cases, wherein, in a first case where the time difference is smaller than a first predetermined threshold, the adjusting unit changes the frequency of the internal signal with a first sensitivity based on a phase difference between the internal signal and a reference signal generated based on the time of the time server, and the output unit outputs the synchronization signal based on the internal signal whose frequency has been changed, wherein, in a second case where the difference is larger than the first predetermined threshold, the adjusting unit changes the frequency of the internal signal with a second sensitivity that is lower than the first sensitivity, and the output unit outputs the synchronization signal based on the internal signal whose frequency.  Meanwhile, the closest prior art of record as applied in the office action mailed on 12/03/2020 (Strong, Rygielski, Ikeda) fails to fairly teach or suggest changing the frequency of internal signal based on the time difference between the internal clock and server time and that change is done dynamically which depends on the obtained time difference and comparing this difference with multiple thresholds, and based on the comparison the internal signal frequency is adjusted appropriately so that  controlling image capturing in plurality of image capturing apparatuses is done more accurately and dynamically. Further, no other prior art of record fairly teaches or suggests the above subject matter in view of the instant claims, as a whole. For example, (“Strong”, US 5530846 A) teaches adjusting unit to change the internal signal frequency, but does not provide for first case and second case where the time difference is compared to a threshold and how the subsequent frequency change of the internal signal is conducted. (“Rygielski”, US 20040223515 A1) teaches first case and second case related to the time 

Claims 2, 9-11, 20-21, and 23 the above-described allowable subject matter for being dependent on independent Claim(s) (1, 14 and 15), therefore the claims are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444